2015 IL App (3d) 140364

                              Opinion filed December 23, 2015
     _____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                A.D., 2015

     THE PEOPLE OF THE STATE OF                       )       Appeal from the Circuit Court
     ILLINOIS,                                        )       of the 14th Judicial Circuit,
                                                      )       Rock Island County, Illinois,
            Plaintiff-Appellee,                       )
                                                      )       Appeal No. 3-14-0364
            v.                                        )       Circuit No. 13-CF-591
                                                      )
     TRACY EUGENE JOHNSON,                            )       Honorable
                                                      )       Walter D. Braud,
            Defendant-Appellant.                      )       Judge, Presiding.
     _____________________________________________________________________________

           JUSTICE WRIGHT delivered the judgment of the court, with opinion.
           Justices Holdridge and Lytton concurred in the judgment and opinion.
     _____________________________________________________________________________

                                                 OPINION

¶1          Defendant, Tracy Eugene Johnson, appeals from his burglary conviction, 30-year prison

     sentence, and judgment that ordered defendant to the "pay the costs of prosecution herein." On

     appeal, defendant argues that the matter should be remanded with directions for the trial court to

     review and correct the recorded judgment for "costs" and enter the correct amount of all financial

     charges in a written order supported by statutory authority. We vacate the order for the "costs of

     prosecution" and remand with directions.




                                                     1
¶2                                                  FACTS

¶3          Defendant was charged by information with burglary (720 ILCS 5/19-1(a) (West 2012)).

     The charging instrument alleged that defendant committed the offense on June 21, 2013. The

     case proceeded to a jury trial, and at the conclusion of the trial, the jury found defendant guilty.

¶4          On March 28, 2014, the court sentenced defendant to 30 years' imprisonment. The court

     awarded defendant credit for time spent in presentence custody from June 26, 2013, to March 28,

     2014, a total of 276 days. The written judgment also ordered defendant to "pay the costs of

     prosecution herein."

¶5          On April 9, 2014, the circuit clerk entered the judgment for costs in the amount of

     $409.02. On April 17, 2014, defendant filed a motion to reconsider his sentence which did not

     challenge the judgment of $409.02. On April 25, 2014, after the court denied defendant's motion

     to reconsider his sentence, defendant filed a notice of appeal.

¶6          A payment status information sheet, dated July 16, 2014, is included in the record on

     appeal. The payment status sheet contains the following information:

                    "Clerk                                          100.00

                    State's Atty                                    50.00

                    Sheriff                                         67.02

                    Court                                           50.00

                    Automation                                      15.00

                    Violent Crime                                   20.00

                    Judicial Security                               25.00

                    Document Storage                                15.00

                    Medical Costs                                   10.00
                                                       2
                    Youth Diversion                                 5.00

                    Clerk Op Deduction                              0.25

                    Drug Court                                      4.75

                    Clerk Op Add-Ons                                10.00

                    State Police Svcs                               10.00

                    State Police Ops                                15.00

                    SA Automation Fee                               2.00

                    Probation Ops Fee                               10.00

                    Total                                           409.02."

¶7                                               ANALYSIS

¶8          The only issue raised on appeal involves a challenge to the monetary component of

     defendant's sentence. Defendant asks this court to enter a summary order remanding the matter

     with direction for the trial court to order any mandated statutory fines and for the circuit clerk to

     disclose and name of those additional costs imposed by the clerk. Defendant also asks this court

     to direct the trial court to award the $5-per-day presentence incarceration credit for eligible fines.

     725 ILCS 5/110-14 (West 2014).

¶9          The State opposes a summary remand, in part, because "defendant was ordered to pay

     costs" and "there is no indication that any fines were ordered." Contrary to the State's conclusory

     assertion, the July 16, 2014, payment status information sheet contained in this record refutes the

     State's argument. The payment sheet clearly reveals the following fines were included in the

     judgment total of $409.02: $50 court system fund fine (55 ILCS 5/5-1101(c) (West 2012);

     People v. Ackerman, 2014 IL App (3d) 120585, ¶ 30 (holding the court systems fund assessment



                                                       3
       is a fine)); $20 Violent Crimes Victims Assistance Fund fine 1 (725 ILCS 240/10(b)(1) (West

       2012); People v. Higgins, 2014 IL App (2d) 120888, ¶ 29 (finding that the clear language of the

       statute classifies the Violent Crimes Victims Assistance Fund assessment as a mandatory fine));

       $10 medical costs fine (730 ILCS 125/17 (West 2012); People v. Jernigan, 2014 IL App (4th)
130524, ¶ 38 (holding that the $10 "Medical Costs" assessment imposed pursuant to section 17

       of the County Jail Act is a fine)); $5 youth diversion fine (55 ILCS 5/5-1101(e) (West 2012);

       People v. Graves, 235 Ill. 2d 244, 251-54 (2009) (finding that the youth diversion assessment

       was a fine despite its statutory label as a fee)); and $5 drug court fine (55 ILCS 5/5-1101(f)

       (West 2012); People v. Warren, 2014 IL App (4th) 120721, ¶ 131 (holding the $5 drug court

       assessment, despite its statutory label as a "fee," was a fine because defendant never participated

       in drug court, and therefore, the fee did not reimburse the State for the costs of prosecuting

       defendant)).

¶ 10          The above listed fines may only be imposed by an order of the trial court. Warren, 2014
IL App (4th) 120721, ¶ 82 (the imposition of fines is a judicial act). The clerk of the court is a

       nonjudicial member of the court, and it has no power to levy fines. People v. Shaw, 386 Ill. App.
3d 704, 710 (2008). A fine imposed by the circuit clerk is void. People v. Larue, 2014 IL App

       (4th) 120595, ¶ 56. To date, with reference to monetary sentencing errors, our supreme court

       has held that "[a] challenge to an alleged void order is not subject to forfeiture" and may be

       raised for the first time in a reviewing court. People v. Marshall, 242 Ill. 2d 285, 302 (2011).

¶ 11          We recognize that correctly calculating the financial component of a felony sentence has

       become a very complex process, in part, because the various fines and costs are codified in

       several different Acts. See People v. Williams, 2013 IL App (4th) 120313, ¶ 25 (observing the

              1
               Because defendant's offense was committed in 2013, the Violent Crime Victims
       Assistance Fund fine should be $100.
                                                        4
       complexity of the fines and fees created by the legislature and providing a reference sheet to the

       citation and monetary amount of several fines). In Williams, our respected colleagues from the

       Fourth District Appellate Court included an appendix with their opinion for the purpose of

       guiding the circuit courts, circuit clerks, prosecutors, and defense attorneys in that district. Id. ¶

       25. Similarly, in this case, we follow the precedent established in Williams and attach our own

       appendix 2 concerning fines and costs for the purpose of providing guidance to the trial courts in

       the Third District struggling with the same financial sentencing issues.

¶ 12            In conclusion, we vacate the monetary assessments imposed by the clerk in the amount of

       $409.02. We remand the matter to the trial court to review and correct the monetary component

       of defendant's sentence and allow the $5-per-day presentence incarceration credit towards the

       eligible fines.

¶ 13                                                     CONCLUSION

¶ 14            The judgment of the circuit court of Rock Island County is vacated and remanded with

       directions.

¶ 15            Vacated and remanded with directions.




                2
                 The appendix in this case is limited to felony dispositions, other than serious traffic offenses, and differs
       from the broader approach of the Fourth District's appendix in Williams. In addition, the appendix attached to this
       Opinion contains updated statutory authority, recent case law, and other useful information which has developed
       since Williams was published in 2013.

                                                                   5
                                                   -
                                    Appendix Mandatory "Add-On" Fines
                                          (for felonies excluding serious traffic offenses)

Fines Eligible for $5 Per Diem Credit
Assessed based on date of offense

   1. Discretionary      730 ILCS 5/5-4.5-50(b)         Eff. 7/1/09        Cannot exceed $25,000 (or amount specified in         $ Varies*
                                                                           statute).
       Felony Fine


   2. Offense Specific Mandatory Minimum Fine                              As required by statute when applicable                $ Varies*


   3. Expungement        730 ILCS 5/5-9-1.17(a)         Eff. 1/1/10        Shall be added to every criminal sentence and          $30.00*
                                                                           remitted as follows:
       Juvenile                                                            $10 to State Police Services Fund,
       Records Fine                                                        $10 to State's Attorney's Office, and
                                                                           $10 to Circuit Court Clerk Op. Fund.
                                                                           Fine- People v. Smith, 2013 IL App (2d) 120691,
                                                                           ¶ 16; People v Larue, 2014 IL App (4th) 120595,
                                                                           ¶ 56


  ◊4. Violation of       730 ILCS 5/5-9-1.16(a)         Eff. 1/1/09                                                              $200.00*
       Order of
       Protection Fine

   5. Drug-Street        730 ILCS 5/5-9-1.1(a)          Eff. 1/1/82        Determined by Judge based on evidence.                $ Varies*
                                                                           Fine- People v. Lewis, 234 Ill. 2d 32, 44-45 (2009)
       Value Fine        730 ILCS 5/5-9-1.1-5(a)
                                                                           Fine- People v. Bell, 2012 IL App (5th) 100276,
                                                                           ¶ 42



   6. Drug-CJIA          730 ILCS 5/5-9-1.1(e)          Eff. 9/11/05       Fine- People v. Williams, 2014 IL App (3rd)            $25.00*
                                                                           120240, ¶ 14
       Projects Fund     730 ILCS 5/5-9-1.1-5(c)
       (Drug Task
       Force Fund)


   7. Drug-              730 ILCS 5/5-9-1.1(f) 730      Eff. 1/1/12        1/1/12-12/31/15 $20; After 12/31/15 $40               $ Varies*
                                                                           Fine- People v. Williams, 2014 IL App (3rd)
       Prescription      ILCS 5/5-9-1.1-5(d)
                                                                           120240, ¶ 14
       Pill/Drug
       Disposal Fund

   8. Drug Trauma        730 ILCS 5/5-9-1.1(b)          Eff. 7/18/96       Fine- People v. Jones, 223 Ill. 2d 569, 593 (2006)    $100.00*
                                                                           Applies to Cannabis, C/S, and Meth
       Center Fund       705 ILCS 105/27.6(c)


   9. Drug               720 ILCS 550/10.3(a)           Eff. 1/1/92        Fine- People v. Jones, 223 Ill. 2d 569, 588 (2006)
                                                                           One assessment per case
       Assessment        720 ILCS 570/411.2(a)
                                                                           highest assessment to be applied
       Fine
                                                                                                       Class X                   $3,000.00*
                                                                                                       Class 1                   $2,000.00*
                                                                                                       Class 2                   $1,000.00*
                                                                                                       Class 3 or 4                $500.00*




                           (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                       6
◊10. Drug- Contr.        720 ILCS 570/411.4(b)     Eff. 1/1/12    Emergency response = collecting evidence or
                                                                  securing a site where controlled substances were
                                                                                                                         $750.00*
      Subst.                                                                                                          First Offense
                                                                  manufactured – per statute “fine”
      Manufacture
      Emergency                                                                                                         $1,000.00*
      Response Fine                                                                                                   Second Offense


◊11. Drug- Meth.         720 ILCS 646/90(c)        Eff. 1/1/12    Emergency response = collecting evidence or
                                                                  securing a site where meth was manufactured – per
                                                                                                                        $2,500.00*
      Manu. Emerg.                                                statute “fine”
      Response Fine


◊12. Drug- Meth          730 ILCS 5/5-9-1.1-5(b)   Eff. 1/1/06    Meth cases only.                                       $100.00*
      Law Enforce-
      ment Fine

◊13. Gang Member         730 ILCS 5/5-9-1.19       Eff. 7/13/10                                                          $100.00*
      Fine

◊14. Parole Fine         730 ILCS 5/5-9-1.20       Eff. 8/5/11                                                            $25.00*


 15. Domestic            730 ILCS 5/5-9-1.5        Eff. 1/1/05    Fine- People v. Pohl, 2012 IL App (2d) 100629,         $200.00*
                                                                  ¶ 13
      Violence Fine

      Local Fines- Eff. Date-date of County Board Resolution
      People v. Graves, 235 Ill. 2d 234, 252-55 (2009): Legislature conferred authority for County Boards to
      approve certain "fines" for criminal sentences.
 16. Court System        55 ILCS 5/5-1101(c)                 Fine- People v. Smith, 2013 IL App (2d) 120691, ¶¶ 17-       $50.00*
                                                             21; People v. Ackerman, 2014 IL App (3d) 120585, ¶30;
      Fine                                                   People v. Larue, 2014 IL App (4th) 120595, ¶70


 17. Specialty Court     55 ILCS 5/5-1101(d-5)               "On a judgment of guilty or grant of supervision."           $10.00*
                                                             Funds Mental Health, Drug, and Veteran's Court.
      Fund                                                   Fine- People v. Graves, 235 Ill. 2d 244, 255 (2009)



 18. Peer Court          55 ILCS 5/5-1101(e)                 Where Youth Diversion/Peer Court exists.                     $5.00*
                                                             Fine- People v. Graves, 235 Ill. 2d 244, 255 (2009)
      Fund


 19. Drug Court          55 ILCS 5/5-1101(f)                 Where Drug Court exists                                      $5.00*
                                                             Fine- People v. Williams, 2011 IL App (1st) 091667-B,
      Fund                                                   ¶19; People v. Warren, 2014 IL App (4th) 120721, ¶129



 20. Children's          55 ILCS 5/5-1101(f-5)               Where Child Advocacy Center exists.                      $ amt. per
                                                             as set by County Board        -$5-$30
      Advocacy                                                                                                        county board *
                                                             Fine- People v. Jones, 397 Ill. App. 3d 651, 664 (1st
      Center Fund                                            Dist. 2009); People v. Cameron, 2012 IL App (3d)
110020, ¶ 42


◊21. CASA Fund           55 ILCS 5/5-1101(f-10)              $10-$30 as set by County Board                           $ amt. per
                                                                                                                      county board *

◊22. Judicial Facility   55 ILCS 5/5-1101.3                  Will and Kane Counties only                                  $25.00*
      Fund




                           (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                       7
"Add-On" Fines NOT Eligible for $5 Per Diem Credit


 23. Medical Costs       730 ILCS 125/17    Eff. 8/14/96   Fine- People v. Larue, 2014 IL App (4th) 120595, ¶ 57             $10.00
      Fine

◊24. Domestic            730 ILCS 5/5-9-    Eff. 1/1/92                                                                      $10.00
      Battery Fine       1.6


◊25. Violation of        730 ILCS 5/5-9-    Eff. 1/1/98    Assessed if the protected person is a family member               $20.00
      Order of           1.11(a)
      Protection Fine-
      Family Member

◊26. UUW Trauma          730 ILCS 5/5-9-    Eff. 7/18/96   Unlawful use of weapon convictions only.                          $100.00
      Center Fund        1.10


 27. Sexual Offense      730 ILCS 5/5-9-    Eff. 1/1/05    Sex and pornography offenses only.                                $200.00
                                                           Fine- People v. Smith, 2014 IL App (4th) 121118, ¶¶75-77
      Fine               1.7(b)(1)


 28. Sex Offender        730 ILCS 5/5-9-    Eff. 6/1/08    Sex and pornography offenses only.                                $500.00
                                                           Fine- People v. Dalton, 406 Ill. App. 3d 158, 164 (2d Dist.
      Investigation      1.15
                                                           2010); People v. Smith, 2014 IL App (4th) 121118, ¶81
      Fund Fine


◊29. Child Porn.         730 ILCS 5/5-9-    Eff. 1/1/08    Child pornography offenses only.                                  $500.00
      Fine               1.14

◊30. Arson Fine          730 ILCS 5/5-9-    Eff. 7/10/03   Arson offenses only.                                              $500.00
                         1.12(a)

 31. Drug Spinal         730 ILCS 5/5-9-    Eff. 1/1/02    Applies to Cannabis, Meth, Controlled Subs.                        $5.00
                                                           Fine- People v. Jones, 223 Ill. 2d 569, 599 (2006)
      Cord Injury        1.1(c)

 32. Violent Crime       725 ILCS 240/                     Every felony conviction & not only violent offenses.              $100.00
                                                           Crimes before 7/16/12, $4/40 of total eligible fines, crimes
      Victim Assist.     10(b)                                                                                            or
                                                           after 7/16/12, $100
                                                           Fine- People v. Higgins, 2014 IL App (2d) 120888, ¶ 29;        $___________
                                                           People v. Dillard, 2014 IL App (3d) 121020, ¶ 11; People v.
                                                           Warren, 2014 IL App (4th) 120721, ¶¶ 133-137



 33. Criminal            730 ILCS 5/5-9-                   Crimes before 8/12/15 $10/ 40 of total eligible fines;            $ Varies
                                                           Crimes after 8/12/15 $15/40 of total eligible fines.
      Surcharge          1(c)
                                                           Fine- People v. Jones, 223 Ill. 2d 560, 582-87 (2006)



 34. State's             55 ILCS 5/4-2002                  Added to every count                                              $ Varies
                                                           Downstate: $30 + $2 SA Auto Cost;
      Attorney's         55 ILCS 5/4-
                                                           Cook:       $60 + $2 SA Auto Cost;
      Costs              2002.1                            Cost- People v. Bradford, 2014 IL App (4th) 130288, ¶ 41;
                         (See Also #44)                    People v. Dalton, 406 Ill. App. 3d 158, 164 (2nd Dist. 2010)



 35. Public Defender 55 ILCS 5/3-4012                      Cook County Only                                                   $2.00
                                                           Cost- People v. Bowen, 2015 IL App (1st) 132046, ¶ 64
      Auto. Cost



                           (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                       8
Costs NOT Subject to $5 Per Diem Credit –use date of sentencing

 36. Bond Cost      725 ILCS 5/110-7(f)         Downstate: 10% of Bond Posted                                              $ Varies
                                                Cook: Not more than $100
                                                Cost- People v. Lange, 102 Ill. 2d 225, 228-29 (1984)



 37. Clerk Filing                               Cost- People v. Pohl, 2012 IL App (2d) 100629, ¶¶ 7-9
                                                Cost- People v. Larue, 2014 IL App (4th) 120595, ¶ 66
      Cost
      (based on     705 ILCS 105/27.1a(w)                                                         180,000- 500,000         CF= $40-$100
      size of                                                                                     500,000-3,000,000
                    705 ILCS 105/27.2(w)                                                                                   CF= $80-$125
      county)
                    705 ILCS 105/27.2a(w)                                                         3,000,000+               CF= $125-$190


 38. Drug Crime 730 ILCS 5/5-9-1.4(b)                 Caution: Cost- People v. White, 333 Ill. App. 3d 777 (2d Dist.       $100.00
                                                      2002); Fine- People v. Williams, 2013 IL App (4th) 120313
      Lab Anal.
      Cost


◊39. Sheriff        725 ILCS 5/124A-5           Upon conviction for costs of serving arrest warrant and extradition from
                                                other state or county.
                                                                                                                           $ Actual Cost
      Costs-
      Extradition

◊40. Sheriff        55 ILCS 5/4-5001            Costs to bring offender from jail to court. $10 per court appearance.      $10.00/ Ct App.
      Costs-


◊41. Court          55 ILCS 5/5-1103            One Cost per felony complaint. $1-$25, as set by county board
                                                resolution.
                                                                                                                           $ Varies per
      Security                                                                                                             County Board
                                                Caution See People v. Graves, 235 Ill. 2d 244, 252-55 (2009):
      (Services)                                Legislature has conferred authority upon County Boards to approve          Resolution
      Cost                                      fines to be imposed as part of criminal sentences



 42. Clerk          705 ILCS 105/27.3a(1)   .   One Cost per felony complaint. $1-$25, as set by county board              $ Varies per
                                                resolution.
      Automation                                                                                                           County Board
                                                Cost- People v. Martino, 2012 IL App (2d) 101244, ¶ 30;
      Cost                                      Caution See People v. Graves, 235 Ill. 2d 244, 252-55 (2009):              Resolution
                                                Legislature has conferred authority upon County Boards to approve
                                                fines to be imposed as part of criminal sentences


 43. Clerk          705 ILCS 105/27.3c(a)       One Cost per felony complaint. $1-$25, as set by county board              $ Varies per
                                                resolution. $1-$25.
      Document                                                                                                             County Board
                                                Cost- People v. Tolliver, 363 Ill. App. 3d 94, 97 (1st Dist. 2008).
      Storage                                   Cost- People v. Martino, 2012 IL App (2d) 101244, ¶ 30                     Resolution
      Cost                                      Cost- People v. Larue, 2014 IL App (4th) 120595, ¶ 62



 44. State's        55 ILCS 5/4-2002            Downstate: $10 Prelim. Hrg. Cost;                                          $ Varies
                                                            $25/ day of trial
      Attorney's    55 ILCS 5/4-2002.1
                                                Cook:       $20 Prelim. Hrg. Cost;
      Costs         (See Also #34)                          $50/ day of trial
                                                Cost- People v. Dalton, 406 Ill. App. 3d 158, 164 (2nd Dist. 2010)



 45. DNA            730 ILCS 5/5-4-3(j)         Does not apply if defendant has been ordered to pay DNA Cost in a          $250.00
                                                prior case.
      Analysis                                  Cost- People v. Johnson, 2011 IL 111817, ¶ 28
      Cost




                          (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                      9
CAUTION: Amounts authorized by Clerks Act without reference in Crim. Code or Code of Corrections-

 46. State Police       705 ILCS 105/27.3a(1.5)                 Applies only where County has Clerk           $ Varies based
                                                                Automation Cost
      Ops. Assistance                                                                                         on amount of
                                                                Amount Varies ($0-$15)
      Fund                                                      Fine- People v. Moore, 2014 IL App (1st)      automation
                                                                112592-B, ¶ 46                                fund*
                                                                Fine- People v. Wynn, 2013 IL App (2d)
120575, ¶ 13
                                                                Fine- People v Larue, 2014 IL App (4th)
120595, ¶ 56


 47. Probation Ops.     705 ILCS 105/27.3a(1.1)                 Fine or Cost? Caution People v. Rogers,           $10.00 *
                                                                2014 IL App 4th 121088, ¶ 39
      Fund

◊48. Arson Burn         705 ILCS 105/27.6(p)      Eff. 1/1/16   Arson offenses only. Remitted to George
                                                                Bailey Memorial Fund.
                                                                                                                 $250.00
      Victim Relief


◊49. State Police       705 ILCS 105/27.6(n)      Eff. 1/1/13   Any person convicted of a "violation of the
                                                                Criminal Code".
                                                                                                                  $15.00
      Merit Board
      Safety Fund




                          (* Denotes $5 Eligible Fines, ◊ Denotes No Cases to Date)
                                                      10